

117 S975 IS: Securing America's Clean Fuels Infrastructure Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 975IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Carper (for himself, Mr. Burr, Ms. Cortez Masto, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend and modify the credit for alternative fuel vehicle refueling property.1.Short titleThis Act may be cited as the Securing America's Clean Fuels Infrastructure Act.2.Extension of credit for alternative fuel vehicle refueling property(a)In generalSubsection (g) of section 30C of the Internal Revenue Code of 1986 is amended by striking December 31, 2021 and inserting December 31, 2029.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2021.3.Modification of credit limitation(a)In generalSubsection (b) of section 30C of the Internal Revenue Code of 1986 is amended—(1)by striking with respect to all and inserting with respect to any single item of,(2)by striking at a location, and(3)in paragraph (1), by striking $30,000 in the case of a property and inserting $200,000 in the case of any such item of property.(b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020.